PER CURIAM.
Upon consideration of the respondent’s return and corrected and supplemental return to the writ of habeas corpus herein and the responses of the petitioner to the respondent’s original return of January 23, 1963 and January 26, 1963, it - is ordered that the writ heretofore issued herein be and the same is hereby discharged and petitioner remanded to the custody of respondent. See Smith v. Brown, 135 Fla. 830, 185 So. 732 and State ex rel. Rhoden v. Chapman, 127 Fla. 9, 172 So. 56.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.